DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
The closest prior art is Bae et al. (U.S. Patent Publication US 2016/0154499 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein a first distance between the base layer and an upper surface of the first portion of the bank layer is greater than a second distance between the base layer and an upper surface of the second portion of the base layer.", in the context of the rest of the claimed limitations.

Regarding claim 13:
The closest prior art is Bae et al. (U.S. Patent Publication US 2016/0154499 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “a dam disposed between the display area and the bank layer, when viewed in a plan view; and a capping layer disposed on the stepped portion of the bank layer and disposed on the peripheral area of the base layer, wherein each of the dam and the bank layer has a shape protruding from the base layer.", in the context of the rest of the claimed limitations.

	Claims 2 – 12 and 14 - 17 depend on claims 1, 13 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693